Exhibit 10.8 (a)
FIRST AMENDMENT TO LEASE AGREEMENT
     THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made and
entered into as of this 1st day of November, 2000 by and between AETNA LIFE
INSURANCE COMPANY c/o UBS REALTY INVESTORS, LLC, a Massachusetts limited
liability company (“Landlord”) and ULTA, SALON.COSMETICS & FRAGRANCE, INC., a
Delaware corporation (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant’s predecessor-in-interest, Ulta3 Cosmetics &
Salon Inc. (“Ulta 3”), entered into that certain Lease Agreement dated
June 22,1999 (the “Original Lease”), pursuant to which Landlord leased to Ulta3
approximately 291,305 square feet of space at 1135 Arbor Drive, Romeoville,
Illinois as more particularly set forth in the Original Lease; and
     WHEREAS, Landlord and Tenant desire to amend the Original Lease according
to the terms hereof to modify the Base Rental and confirm other items set forth
in the Lease (as amended by this Amendment, the Original Lease is hereinafter
referred to as the “Lease”);
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Landlord and Tenant hereby agree as follows:
     1. Controlling Language. Insofar as the specific terms and provisions of
this Amendment purport to amend or modify or are in conflict with the specific
terms, provisions and exhibits of the Original Lease, the terms and provisions
of this Amendment shall govern and control; in all other respects, the Original
Lease shall remain unmodified and in full force and effect.
     2. Base Rental. Landlord and Tenant have finally determined Construction
Rent and therefore hereby modify the Lease to specify the actual amounts of Base
Rental (Carry-Over Rent plus Construction Rent) due under the terms of the
Lease. Therefore, Item 9 of the “Basic Definitions and Lease Provisions” is
hereby deleted and replaced in its entirety by Schedule 1 attached hereto.
     3. Security Deposit. The parties to the Lease have elected not to make any
change in the amount of the Letter of Credit Landlord now holds based on the
final determination of Construction Rent.
     4. Work. Landlord and Tenant acknowledge and agree that notwithstanding the
terms of the Lease, Landlord shall have no obligation to perform any of the
Second Phase Work, Mezzanine or Elevator.

 



--------------------------------------------------------------------------------



 



     5. Miscellaneous.
          A. Landlord and Tenant hereby agree that (i) this Amendment is
incorporated into and made a part of the Lease, (ii) any and all references to
the Lease hereinafter shall include this Amendment, (iii) the Lease and all
terms, conditions and provisions of the Lease are in full force and effect as of
the date hereof, except as expressly modified and amended hereinabove, and
(iv) neither Landlord nor Tenant is in default under the terms of the Lease.
          B. All terms capitalized but not defined herein shall have the same
meaning ascribed to such terms in the Lease.
          C. This Amendment shall be governed by and construed under the laws of
the State of Illinois.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

          LANDLORD: AETNA LIFE INSURANCE COMPANY    
 
       
By:
  UBS REALTY INVESTORS, LLC, (f/k/a
Allegis Realty Investors LLC) a Massachusetts
limited liability company, its Investment
Advisor and Agent    
 
       
By:
Name:
  /s/ Joseph E. Gaukler
 
Joseph E. Gaukler    
Title:
  Director      
Date:
  November 1, 2000    
 
        TENANT:    
 
        ULTA SALON.COSMETICS & FRAGRANCE,
INC., a Delaware corporation    
 
       
By:
Name:
  /s/ Matt Strall
 
Matt Strall    
Title:
  V.P. Distribution      
Date:.
  Oct 28, 2000    

2



--------------------------------------------------------------------------------



 



Schedule 1
Rent Stream
6/21/00
Term 10/1/99-4/30/2010

         
Building Expansion with Soft Costs
  $ 3,974,195  
Cost Capped @11% with 3% annual escalations
  $ 437,161.41  1st year

                                                                        Original
Building     Expansion     Total Rent               170,087 sf     121,218 sf  
  291,305 sf                     Rent           Rent           Rent Lease Period
  Annual Rent   (psf)   Annual Rent   (psf)   Annual Rent   (psf) From   To  
(Payable Monthly)   Annualized   (Payable Monthly)   Annualized   (Payable
Monthly)   Annualized
10/1/99
    9/30/00     $ 680,000.00     $ 4.00     $ 437,161.41     $ 3.61     $
1,117,161.41     $ 3.84  
10/1/00
    9/30/01     $ 680,000.00     $ 4.00     $ 450,276.25     $ 3.71     $
1,130,276.25     $ 3.88  
10/1/01
    9/30/02     $ 680,000.00     $ 4.00     $ 463,784.54     $ 3.83     $
1,143,784.54     $ 3.93  
10/1/02
    9/30/03     $ 740,208.00     $ 4.35     $ 477,698.07     $ 3.94     $
1,217,906.07     $ 4.18  
10/1/03
    9/30/04     $ 765,000.00     $ 4.50     $ 492,029.02     $ 4.06     $
1,257,029.02     $ 4.32  
10/1/04
    9/30/05     $ 765,000.00     $ 4.50     $ 506,789.89     $ 4.18     $
1,271,789.89     $ 4.37  
10/1/05
    9/30/06     $ 783,063.00     $ 4.60     $ 521,993.58     $ 4.31     $
1,305,056.58     $ 4.48  
10/1/06
    9/30/07     $ 790,500.00     $ 4.65     $ 537,653.39     $ 4.44     $
1,328,153.39     $ 4.56  
10/1/07
    9/30/08     $ 790,500.00     $ 4.65     $ 553,782.99     $ 4.57     $
1,344,282.99     $ 4.61  
10/1/08
    9/30/09     $ 808,563.00     $ 4.75     $ 570,396.48     $ 4.71     $
1,378,959.48     $ 4.73  
10/1/09
    4/30/10     $ 476,000.00     $ 4.80     $ 342,713.22     $ 4.85     $
818,713.22     $ 4.82  
 
                                                       
 
                                  TOTAL RENT   $ 13,313,112.83          

 